Balio, J. (dissenting in part).
It is undisputed that defendant paid the room and board charges during the 1993-1994 college year of his son’s attendance at the University of Rochester. Defendant also paid $620 per week for the support of his son, which sum included the room and board expenses of residing *854at plaintiff’s residence during that same time. The judgment of divorce directs defendant to pay college education costs, "subject to any claims by the defendant for reduction in child support as ordered by this Court”, thus contemplating that, if the son decided to reside on campus, the payment of college expenses would constitute a duplicate payment of support costs and would warrant a reduction in the amount of support payments.
Whether the amount of child support should be reduced is within Supreme Court’s discretion (see, Paro v Paro, 215 AD2d 965, 966). In the circumstances of this case, however, I conclude that the refusal to reduce child support in any amount constitutes an improvident exercise of discretion (see, Reinisch v Reinisch, 226 AD2d 615; Guiry v Guiry, 159 AD2d 556). Although plaintiff maintained her residence in part to provide a home for her son on weekends and during college vacations, defendant, in addition to paying child support, pays maintenance in the sum of $500 per week. The award of maintenance necessarily includes consideration of the expense of maintaining a residence throughout the year. Supreme Court’s determination and the majority’s affirmance in effect require defendant to make a triplicate payment. Based upon the need for plaintiff to incur expenses for insurance and incidental expenses for her son’s car, for clothing, and for food while her son is home on weekends, I would modify the order to direct that the amount of child support be reduced to $320 per week for each week, or part thereof, that the son attends college. (Appeals from Order of Supreme Court, Monroe County, Sir kin, J.— Child Support.) Present—Pine, J. P., Lawton, Fallon, Balio and Davis, JJ.